Citation Nr: 0915053	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  08-16 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for degenerative joint 
disease of the lumbar spine, claimed as a low back condition.  

2.  Entitlement to a compensable disability rating for 
residuals of a kidney contusion.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and V.L.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1954 to September 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2007 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In February 2009, the veteran appeared at a hearing before 
the undersigned member of the Board.  A transcript of the 
hearing is associated with the record.


FINDINGS OF FACT

1.  In an unappealed rating decision in April 1957, the RO 
denied the veteran's application to reopen the claim of 
service connection for a back disorder. 

2.  The additional evidence received since the rating 
decision in April 1957 relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim. 

3.  The evidence demonstrates that the Veteran was involved 
in a motor vehicle accident in service in August 1956; 
competent medical evidence relates a current low back 
disorder to such accident.

4.  The veteran's residuals of a kidney contusion are not 
manifested by constant albumin or recurring albumin with 
hyaline and granular casts or red blood cells; or transient 
or slight edema, or diastolic pressure predominantly 100 or 
more or systolic pressure predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The rating decision of April 1957 by the RO, denying the 
veteran's application to reopen the claim of service 
connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The additional evidence received since the rating 
decision by the RO in April 1957, denying the claim of 
service connection for a low back disorder is new and 
material, and the claim of service connection for 
degenerative joint disease of the lumbar spine, claimed as a 
low back condition, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303(d), 3.307, 3.309 (2008).  

4.  The criteria for a compensable evaluation for residuals 
of a kidney contusion have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.104, 4.115, 4.115a, 
4.115b, Diagnostic Codes 7101, 7502 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the Veteran was sent a notice letter in February 2007 
that provided information as to what evidence was required to 
substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the February 2007 letter explained the 
criteria for new and material evidence and indicated the 
basis for the prior final denial of the back claim, 
satisfying the requirements under Kent.  Additionally, the 
letter informed the Veteran of what type of information and 
evidence was needed to establish a disability rating and 
effective date.  The February 2007 letter also apprised the 
Veteran of the need to provide information on how his 
service-connected kidney disability impacts his employment, 
as required under Vazquez-Flores.  To the extent that the 
February 2007 letter did not fully satisfy the notice 
requirements under Vazquez-Flores, any such prejudice, while 
presumed prejudicial has been overcome because a reasonable 
person would understand from the communications of record 
what evidence was needed to substantiate the claims, thus the 
errors have had no affect on the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Indeed, in this case the May 2008 statement of 
the case set forth the diagnostic criteria for the disability 
at issue and also included the provisions of 38 C.F.R. 
§§ 3.321 and 4.1, which reference impairment in earning 
capacity as a rating consideration.  

Based on the foregoing, no additional development is required 
with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claims are of record, 
including testimony provided at a February 2009 hearing 
before the undersigned.  The Board has carefully reviewed 
such statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

New and Material Evidence & Service Connection: Lumbar Spine 

Initially, by a rating decision in April 1957, service 
connection was denied for residuals of a back injury.  The 
veteran did not appeal that decision.

In October 1999, the RO denied the veteran's petition to 
reopen the previously denied claim of service connection for 
a back disorder on the basis that there was no evidence of a 
current disability, or evidence of incurrence or aggravation 
of a disease or injury in service, thus the claim was not 
well-grounded.

According to VAOGCPREC 3-2001 (January 22, 2001), claims that 
were denied or dismissed as not well grounded during the 
period beginning on July 14, 1999 (the date of Morton v. 
West, 12 Vet. App. 477 (1999)) and ending on November 9, 2000 
(the date the VCAA was enacted) will be readjudicated upon 
request of the veteran or on VA's own initiative.  McQueen v. 
Principi, 4 Vet. App. 300 (2001) (per curiam) (citing VBA 
Fast Letter 00- 87).

Thus, based on the above, the last final decision for 
purposes of new and material analysis is the April 1957 
determination.  

For claims filed on or after August 29, 2001, "new" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

Evidence of record in April 1957 included service treatment 
records which revealed treatment for a contusion of the left 
kidney sustained in an automobile accident in Germany in 
August 1956.  Injuries to the back were also reported as a 
result of such accident, as noted in a September 1956 
statement of physical condition.

The evidence of record at the time of the last final April 
1957 rating decision also included a February 1957 VA 
examination.  In that report, the veteran related a back 
injury as due to a motor vehicle accident in service.  He was 
treated at a hospital in Germany.  The veteran complained of 
pain and stiffness in the back.  X-rays revealed no change in 
the vertebrae, intervertebral spaces or sacro-iliac joints.  
A spina bifida occulta of the first sacral segment was noted.  

Based on the above evidence, the RO in April 1957 denied the 
claim, finding that any back defects shown post-service at 
the February 1957 VA examination had not been shown in 
service.

Subsequent to the April 1957 rating decision, the evidence 
added to the record includes a March 2007 VA consultation 
report containing an opinion that more likely than not, the 
veteran's back problems were related to the back and renal 
contusion sustained in a motor vehicle accident in service.  
Additionally, a VA examiner in July 2007 opined that the 
veteran was as likely as not to have had a lumbar strain when 
he was in service and had the accident.  

The March 2007 and July 2007 opinions were not previously 
before agency decisionmakers.  Moreover, they relate to an 
unestablished fact necessary to substantiate the claim, and 
raise a reasonable possibility of substantiating the claim.  
Accordingly, the requirements for new and material evidence 
under 38 C.F.R. § 3.156(a) have been satisfied and the claim 
is thus reopened.  

The Board will now address the merits of the underlying 
service connection claim.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he incurred injuries to his back in 
service when he was involved in a motor vehicle accident in 
August 1956, which also resulted in an injury to his kidney.  
The service treatment records document a contusion of the 
left kidney in August 1956.  In a September 1956 statement of 
physical condition, the veteran reported injuries to the 
back, kidney and shoulder incurred in a jeep accident in 
August 1956.  

While the service treatment records do not document a back 
condition and only treatment for a kidney contusion was 
recorded, there is evidence to support a finding that the 
veteran sustained injuries in the August 1956 motor vehicle 
accident, to include the September 1956 report.  Moreover, as 
noted above, competent medical evidence of record relates a 
current back disorder to the in-service accident.  Again, a 
March 2007 VA consult report contained an opinion from a 
physician that more likely than not, the veteran's current 
back problems, which are established by the medical evidence, 
were related to the back and renal contusion sustained in a 
motor vehicle accident in service.  The July 2007 VA 
examination report indicated that the in-service motor 
vehicle accident as likely as not resulted in lumbar strain.  
These opinions were offered after a review of the Veteran 
and, in the case of the VA examination, following a review of 
the claims folder.  For these reasons, they are found to be 
highly probative.

The Board acknowledges that in the July 2007 VA examination 
report, the VA examiner stated that the current findings of 
degenerative joint disease of the spine could not be causally 
related to service without resorting to speculation.  
However, this is not construed as a negative opinion.  Rather 
the examiner declined to offer an opinion.  Therefore, 
positive nexus statements exist in the record which have not 
been refuted by true negative opinions of etiology.  
Moreover, the Veteran's statements of continuous back 
symptomatology dating back to service constitute competent 
evidence, since back pain is capable of lay observation.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Given that the motor 
vehicle accident is clearly documented, the Veteran's 
statements as to a back injury in-service, even though not 
shown in the service treatment records, are found to be 
credible.  Indeed, it is significant to note that the 
Veteran's separation examination in July 1956 actually 
preceded the in-service automobile accident, which occurred 
in 1956.  Thus, the normal findings shown on "separation" 
cannot here be considered as evidence against the claim.  

In sum, the overall evidence of record supports an award of 
service connection for a low back disability, affording 
reasonable doubt to the Veteran.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating- Residuals of a Kidney Contusion

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's residuals of a kidney contusion are currently 
assigned a noncompensable rating under 38 C.F.R. § 4.115b, DC 
7502.  This code directs that the disability be rated as 
renal dysfunction under 38 C.F.R. § 4.115a.

Under the renal dysfunction provisions, a noncompensable 
rating is warranted when there is albumin and casts with a 
history of acute nephritis; or, hypertension non-compensable 
under diagnostic code 7101.  38 C.F.R. § 4.115.  The criteria 
for the next higher rating of 30 percent is met when there is 
albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101.  A 60 percent rating is warranted when there is 
constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under diagnostic code 7101.  An 80 percent rating 
is warranted when there is persistent edema and albuminuria 
with blood urea nitrogen (BUN) level from 40 to 80 milligrams 
per 100 milliliters; or, a creatinine level from 4 to 8 
milligrams per 100 milliliters; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 100 percent rating is warranted 
when the dysfunction requires regular dialysis, or precludes 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, a BUN level more than 
80 milligrams per 100 milliliters; or, a creatinine level 
more than 8 milligrams per 100 milliliters; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular. 

Under DC 7101, hypertensive vascular disease (hypertension 
and isolated systolic hypertension) is assigned various 
ratings depending on diastolic/systolic pressure readings.  A 
10 percent rating for hypertension is not warranted unless 
diastolic pressure is predominantly 100 or more, systolic 
pressure is predominantly 160 or more, or the veteran has a 
history of diastolic pressure predominantly 100 or more that 
requires continuous medication for control.  Diastolic 
pressure predominantly 110 or higher or systolic pressure 
predominantly 200 or higher merits a 20 percent rating for 
hypertension.  Diastolic pressure predominantly at 120 or 
higher warrants a 40 percent rating for hypertension.  A 60 
percent rating is assigned for hypertension with diastolic 
pressure predominantly 130 or more.  A Note following DC 7101 
indicates that hypertension must be confirmed by readings 
taken 2 or more times on at least 3 different days.  38 
C.F.R. § 4.104, DC 7101.

Examining the evidence in light of the above rating criteria 
reflects that the next-higher evaluation of 30 percent is not 
warranted.  The above medical evidence fails to show constant 
albuminuria or recurrent albumin with hyaline and granular 
casts and red blood cells.  Furthermore, there is no evidence 
of transient or slight edema. 

A December 2006 kidney sonogram revealed morphologically 
normal kidneys, bilaterally, without hydronephrosis, cyst, 
mass, or sizable renal calculus.  While  renal cortex was 
seen as minimally thin, it did not show significant atrophy.  
The clinician noted renal cortical atrophy, very likely a 
result of the renal contusion sustained in service, and 
stable nephrolithiasis.  On VA examination in July 2007, the 
veteran reported a history of a urinary tract infection 10 
years prior, and possible kidney stones 3 years prior.  The 
veteran denied any current hematuria or a history of 
dialysis, or renal failure.  The veteran was not taking 
medication for his kidneys.  A March 2007 urine test did not 
show blood in the urine.  His BUN was 26 with a creatinine of 
1.3.  

A March 2007 VA clinical note recorded blood pressure 
readings conducted in the home in the range of 120 to 130, 
never rising to the 140 range.  On examination, his blood 
pressure was 142/74.  Although the record shows a diagnosis 
of hypertension that appears to be controlled with 
medication, none of his recent blood pressure readings 
demonstrate that his hypertension is disabling to a 
compensable degree such that an increased (compensable) 
evaluation for residuals of a kidney contusion is warranted.

At a VA personal hearing in February 2009, the veteran 
testified that he took medication to treat his kidney 
condition.  The veteran complained of difficulty urinating, a 
burning sensation while urinating, urinary frequency and 
swelling of the ankles.  He also reported constant pain in 
his kidneys.  However, on VA examination in July 2007, the 
examiner attributed the current urinary tract symptomatology 
to the non-service connected enlarged prostate.

Based on the foregoing, the preponderance of the evidence is 
against a finding for a compensable rating of 30 percent for 
residuals of a kidney contusion.  Thus, the benefit-of-the-
doubt doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b).


Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provided for higher 
ratings for additional or more severe symptoms, which have 
not been shown.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

As new and material evidence has been presented, the claim of 
service connection for degenerative joint disease of the 
lumbar spine, claimed as a low back condition, is reopened.

Service connection for a low back disability is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

A compensable disability rating for residuals of a kidney 
contusion is denied.  



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


